Citation Nr: 0833144	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-14 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) by reason of 
being in need of regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel





INTRODUCTION

The veteran had active service from November 1943 through 
April 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1. The veteran's combined rating for pension purposes is 30 
percent, and no nonservice-connected disability is rated as 
totally disabling.

2. The veteran is not blind or nearly blind; is not 
institutionalized in, or confined to, a nursing home or other 
facility due to physical or mental incapacity; and does not 
need regular aid and assistance to perform activities 
necessary for daily living. 

3. The veteran is not confined to his home or its immediate 
premises.


CONCLUSION OF LAW

The criteria for SMP based on need of regular aid and 
attendance, or due to housebound status, are not met. 38 
U.S.C.A. §§ 1502, 1521 (West 2002); 
38 C.F.R. §§ 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks SMP by reason of being housebound due to 
age and multiple physical and mental conditions that are 
worsening daily.  The record does not support a finding that 
he is either in need of regular aid and attendance, or is 
housebound. Thus, entitlement to SMP is not established.

The veteran has the following non-service-connected 
disabilities: chronic rotator cuff tendon tear of right 
shoulder, rated for pension purposes as 20 percent disabling; 
lumbar compression fracture deformity/lumbar spine 
degenerative joint disease, rated for pension purposes only 
as 10 percent disabling; abnormal pulmonary vasculature, 
rated for pension purposes as 0 percent disabling; 
hypertension, rated for pension purposes as 0 percent 
disabling; and lymphoma SP radiotherapy retroauricular area, 
rated for pension purposes as 0 percent disabling.  His 
combined evaluation for pension is 30 percent.  See January 
2007 rating decision.

Regular Aid And Attendance 
A veteran receiving non-service-connected pension may receive 
pension at a higher, special monthly rate if he needs regular 
aid and attendance of another individual to conduct routine 
activities necessary for daily life under 38 U.S.C.A. § 
1521(d). A person is considered to need regular aid and 
attendance if he meets the criteria listed in 38 C.F.R. § 
3.352(a).  The veteran's claim here fails because he does not 
meet these criteria.  He is not a patient in a nursing home 
due to mental or physical incapacity; or helpless or blind, 
or so nearly helpless or blind as to need or require the 
regular aid and attendance of another individual.  The 
medical evidence of record does not establish a factual need 
of aid and attendance under 38 C.F.R. § 3.352(a) criteria.

The evidence fails to show that he has a need for aid and 
attendance based on actual requirements of personal 
assistance from others.  When seen by VA in December 2006, 
the examiner determined that the veteran does not require 
regular aid and attendance based upon his examination.  The 
veteran lives alone.  He is neither hospitalized, nor 
bedridden, and has no major visual problems.  While noting 
that the veteran cannot walk for prolonged periods, and that 
his children visit him several times per week, the VA 
examiner deemed him mentally sound and able to attend to 
daily activities without assistance.  He stays home alone, 
cooks and cleans for himself, and takes care of his pets.  
The veteran can perform all functions of self-care.  The only 
exception is that he does have difficulty dressing and self-
grooming.  There is simply no indication in the record that 
the veteran is so helpless as to need or require regular aid 
and attendance.

Housebound Status 
A veteran receiving non-service-connected pension may receive 
housebound-rate SMP if he has a disability rated as permanent 
and total and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for SMP at the "aid and attendance" rate. 38 
U.S.C.A. § 1521(e); 
38 C.F.R. § 3.351(d)(1) and (2).

The veteran's claim for this benefit fails because the 
medical evidence clearly demonstrates that he is not 
"permanently housebound" as defined by 38 C.F.R. § 
3.351(d)(2) which requires that he be substantially confined 
to his house or immediate premises due to disability or 
disabilities that are reasonably certain to remain throughout 
his lifetime.  The veteran has no totally disabling 
nonservice-connected disabilities.  The highest rated is his 
shoulder disability, rated at 20 percent.  He is not 
substantially confined to his dwelling or home, nor is he 
hospitalized or bedridden.  He can walk alone, tend to and 
leave his house alone to walk to neighbors, and attend 
medical appointments with the assistance of family.

Because the record lacks support for the veteran's contention 
that he needs regular aid or attendance, or is housebound due 
to his medical disabilities and age, the preponderance of the 
evidence is against his claim for SMP. Thus, the benefit of 
the doubt rule of 38 U.S.C.A. § 5107(b) does not apply.

Duties to Notify and Assist 
VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim. When a complete or 
substantially complete application for benefits is filed, VA 
must notify the veteran of (1) what information and evidence 
is needed to substantiate the claim; (2) which information 
the veteran is expected to provide to VA; and (3) which 
information VA will attempt to obtain on the veteran's 
behalf.
 38 C.F.R. § 3.159(b)(1) (2005).

The October 2006 letter to the veteran satisfied VA's duty to 
assist. The letter notified the veteran of the evidence 
necessary to establish entitlement to SMP for aid and 
attendance and for being housebound, requested certain 
information from him, and notified him of what VA would 
obtain on his behalf. A January 2008 letter discussed 
effective dates as is required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  These letters satisfied VA's duty 
to notify.

VA also satisfied its duty to assist the veteran in 
substantiating his claim. The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody. 38 
U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c), (d) (2005). Here, the record contains 
the veteran's contentions and several VA examination reports, 
all of which have been reviewed. There is no indication that 
any additional relevant evidence exists.  Thus, his claims 
folder is complete, and VA satisfied its duty to assist.


ORDER

Entitlement to special monthly pension by reason if being in 
need of regular aid and attendance or on account of being 
housebound is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


